Citation Nr: 0835907	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-10 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
February 1970.  He died in mid-2004.  The appellant in this 
matter is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
San Juan, Puerto Rico, that denied the above claim.

During the pendency of this appeal, in July 2006, as a result 
of a change in domicile of the appellant, jurisdiction of 
this matter was transferred to that of the RO located in 
Hartford, Connecticut.

In October 2007, the appellant testified at a video 
conference hearing over which the undersigned Veterans Law 
Judge presided.  A transcript of the hearing has been 
associated with the veteran's claims file.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for chronic, paranoid type, schizophrenia, and 
type II diabetes mellitus due to herbicide exposure.

2.  The immediate cause of the veteran's death was gastro-
intestinal bleeding; bilateral broncho-pneumonia; and 
obstruction of the superior airways; all due to cranial 
trauma.

3.  The veteran's gastro-intestinal bleeding; bilateral 
broncho-pneumonia; and obstruction of the superior airways; 
all due to cranial trauma, did not have their onset during 
active service or result from disease or injury in service, 
or from a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2004, July 2004, May 2005, July 
2005, August 2005, and November 2005, the appellant was 
notified of the evidence not of record that was necessary to 
substantiate her claim.  She was told what information that 
she needed to provide, and what information and evidence that 
VA would attempt to obtain.   Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Adequate notice has been provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In the present appeal, as entitlement to 
service connection is being denied, no effective date or 
rating percentage will be assigned, thus, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  In this 
case, the VCAA notice letters told the appellant that she 
needed medical evidence relating the cause of the veteran's 
death to his period of active service or to his service-
connected disabilities.  Therefore, they were responsive to 
her application for benefits.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available service, VA, 
and private medical treatment records have been obtained.  
Assistance also includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on the claim.  
In this case, the evidentiary record does not show that the 
veteran's cause of death is associated with an established 
event, injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
service.  That the veteran is deceased, i.e., the current 
disability requirement has been met, see Carbino v. Gober, 10 
Vet. App. 507, 509 (1997), does not by itself trigger VA's 
obligation under § 5103A(d) of providing a medical 
examination or obtaining a medical opinion.  Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002). 

There is no indication of any additional, relevant records 
that the RO failed to obtain.  In sum, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.

Service connection for cause of the veteran's death

During her October 2007 video conference hearing, the 
appellant asserted that the veteran died following an injury 
sustained while incarcerated as a result of his service-
connected disabilities.  The veteran was service connected 
for schizophrenia and for diabetes mellitus.  She has 
asserted that the veteran was incarcerated as a result of 
symptoms associated with his psychiatric disorder.  She 
reasoned that the cerebral trauma which he sustained while 
incarcerated would not have occurred were he not experiencing 
symptoms associated with his schizophrenia.  In a letter 
dated in March 2007, she also suggested that the cranial 
trauma may have happened due to a fall from dizziness as a 
result of his diabetes mellitus.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and must 
regretfully deny the appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the veteran has been established, there must be medical 
evidence, or in certain circumstances, competent lay evidence 
of in-service occurrence or aggravation of a disease or 
injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 
Vet. App. at 393.

The veteran's Certificate of Death dated in November 2005 
shows that the immediate cause of his death was gastro-
intestinal bleeding; bilateral broncho-pneumonia; and 
obstruction of the superior airways; all due to cranial 
trauma.  It was indicated that the veteran died in his cell 
while incarcerated in prison.  An autopsy was performed and 
the findings were consistent with those listed on the 
Certificate of Death.

A review of the veteran's service medical records reveals 
that there is no record of symptoms associated with gastro-
intestinal bleeding, bilateral broncho-pneumonia, obstruction 
of the superior airways, or a cranial trauma during his 
period of active service.

Subsequent to service, VA hospital treatment records dated 
from November 2001 to May 2002 show that the veteran was 
treated intermittently for symptoms associated with his 
service-connected schizophrenia and diabetes mellitus.  A 
history of treatment was also shown for cocaine abuse, in 
remission; alcohol dependence; barbituate dependence; chronic 
hepatitis C, with coma anxiety; chronic pancreatitis; 
duodenitis, without hemorrhage; malignant neo baliary; 
malignant neo pancreas; acute gastritis without hemorrhage; 
hypertension; and congestive heart failure.  However, there 
is no competent medical evidence of record that the stated 
non-service-connected disorders were etiologically related to 
service.

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312.  

Following review of the record, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  In reaching this determination, the Board 
acknowledges the appellant's assertion that the veteran's 
history of schizophrenia may have contributed to the behavior 
which resulted in his being incarcerated, it has not been 
shown that the veteran's death was the result of being 
incarcerated nor that it was the result of his service-
connected schizophrenia.  The competent medical evidence of 
record has shown that the veteran sustained a cranial trauma 
while incarcerated which resulted in subsequent gastro-
intestinal bleeding, bilateral broncho-pneumonia, and 
obstruction of the superior airways.  There is no competent 
medical evidence of record that the cranial trauma was 
etiologically related to his service-connected disabilities 
or to his period of active service.  Given the absence of 
competent medical evidence in support of the appellant's 
claim, for the Board to conclude that the veteran's death was 
the result of his service-connected schizophrenia or diabetes 
mellitus, or is otherwise related to his period of active 
service, would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2007); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board also recognizes that the VA outpatient treatment 
records dated from November 2001 to May 2002 show that the 
veteran was treated for acute gastritis.  However, this is 
the first indication of such treatment of record, and is more 
than 30 years following separation from service.  Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The only evidence in support of the appellant's claim that 
the veteran's death is related to his service-connected 
schizophrenia or diabetes mellitus is her own lay testimony.  
However, as a lay person, she is not competent to provide the 
necessary nexus between the veteran's service and his death.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


